DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because reference numerals should be added to Figures 4 and 5 based on the discussion of these figures on page 9 of the Applicant’s specification.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the arrangement of the rubber described in steps (6.1) and (6.2) of claim 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, “The disclosure describes”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract of the disclosure is objected to because it exceeds 150 words in length, uses a phrase that can be implied (“Disclosed” in line 1), refers to the purported merits of the invention (see the last two sentences), and compares the invention with the prior art (see the last sentence). Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:
In step (2) of claim 1, “shoe shell” should be replaced with “the shoe shell”.
In line 4 of claim 3, “at one ends” should be replaced with “at one end”.
In line 6 of claim 3, it appears that “positioned” should be replaced with “is positioned”.
In line 8 of claim 3, “a plurality of elongated rubber” should be replaced with “a plurality of pieces of elongated rubber”.
In the last line of claim 3, “shoe shell” should be replaced with “the shoe shell”.
In line 2 of claim 5, “shoe shell” should be replaced with “the shoe shell”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the twice-opening-mold shoe-making mold” in the first line of step (3). There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “a twice-opening-mold shoe-making mold” instead.
The term “slowly heating” in claim 1 is a relative term which renders the claim indefinite. The term “slowly heating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how slow heating must be to be considered slow heating. For purposes of examination, claim 1 will be interpreted as reciting “heating” rather than “slowly heating” in step (4).
far away” in claim 1 is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how distant the bottom mold must be from the mold main body to be considered “far away”. It is also unclear how a direction can be “far away” from an object. For purposes of examination, claim 1 will be interpreted as reciting “away” rather than “far away” in steps (5) and (9).
The term “separating slightly” in claim 1 is a relative term which renders the claim indefinite. The term “separating slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what distances between the bottom mold and the mold main body correspond to a slight separation. For purposes of examination, claim 1 will be interpreted as reciting “separating” rather than “separating slightly” in step (8).
This same issue also applies to claim 4. Claims 12, 16, and 20 are rejected based on their reference to claim 4.
Claim 1 includes the phrase “several times” in step (8). It is unclear which numerical values fall within the scope of “several”, e.g., 2-5? 3-6? 2-10? For purposes of examination, claim 1 will be interpreted as reciting “separating the bottom mold from the mold main body periodically for exhausting” in step (8).
Claim 1 includes the phrase “after firing” in step (9). However, there are no previous references to firing, so it is unclear at what point this step takes place. For 
Claims 2-5 are rejected based on their dependency from claim 1. Claims 6-9 are rejected based on their reference to claim 1. Claims 10-20 are rejected based on their references to claims 2-5.
Regarding claim 3, the phrase “if the remaining portion of the mold inner edge is not surrounded” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Specifically, the use of a conditional means that the step following the conditional may or may not be performed. For purposes of examination, claim 3 will be interpreted as though the conditional and subsequent step were not present. Claims 11, 15, and 19 are rejected based on their reference to claim 3.
Claim 5 contains the trademarks/trade names “SI-69”, “SP-antioxidant”, “AG-202”, and “EPDM316”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify/describe an anti-wear agent, an antioxidant, a homogenizing agent, and an EPDM rubber and, accordingly, e.g., a homogenizing agent. Claims 13 and 17 are rejected based on their reference to claim 5.
Claim 6 recites “A twice-opening-mold shoe-making mold applied to the method for preparing the shoe shell according to claim 1”. It is unclear what structure (if any) this adds to the mold. Since claim 6 is an apparatus claim, the method steps of claim 1 do not need to be performed. For purposes of examination, claim 6 will be interpreted as though the reference to claim 1 adds no additional structure. Claims 7-9 are rejected based on their dependency from claim 6.
This same issue also applies to claims 10-13. Claims 14-20 are rejected based on their dependency from claims 10-13.
Claim 7 refers to “one side edge” of the bottom mold, “one side edge” of the mold main body, “the other side edge” of the bottom mold, and “the other side edge” of the mold main body. Claim 7 then refers to “an outer side edge” of the mold main body and “the side edge” of the bottom mold. It is unclear to which edges “an outer side edge” and “the side edge” refer. For purposes of examination, and given the context, “an outer side edge” will be interpreted as referring back to “one side edge” or “the other side edge” of the mold main body depending on whether the left or right lifting assembly is being considered. Similarly, “the side edge” will be interpreted as referring back to “one side edge” or “the other side edge” of the bottom mold depending on whether the left or right lifting assembly is being considered.
This same issue also applies to claims 14-17.
Claim 9 recites the limitation “the outer side edge”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 9 will be interpreted as reciting “an outer side edge” instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0102843 (“Waatti”).
Regarding claims 6 and 10-13, Waatti discloses a twice-opening-mold shoe-making mold (see Figure 2 and paragraph 28) applied to the method for preparing the shoe shell according to claim 1/2/3/4/5 (see the corresponding rejections under 35 U.S.C. 112), comprising
a machine table (the table below the lower clamp plate 23 in Figure 2),

an oil cylinder arranged in the machine table and connected to the bottom mold (one of the hydraulic rams; see paragraph 28), and
a mold main body arranged above the bottom mold (one of the upper molds 32, 33; see Figures 2 and 3 and paragraph 29),
a mold cavity being provided in an upper surface of the bottom mold (one of the mold cavities 80, 81; see Figure 3 and paragraph 29);
characterized by further comprising a mold inner core arranged in the mold main body (one of the protrusions 94, 95; see Figure 7 and paragraph 29),
a mold inner edge arranged below the mold inner core (a lower edge of one of the protrusions 94, 95; see Figure 7),
an upper heating plate arranged above the mold main body (one of the conductor plates 92; see Figure 7 and paragraph 45),
a lower heating plate arranged under the bottom mold (one of the conductor plates 84; see Figure 4 and paragraph 39), and
a lifting mechanism connected between the bottom mold and the mold main body (the rails 24; see Figure 2 and paragraph 28),
wherein the mold inner edge extends downwards from the interior of the mold main body to a position below the mold main body (see Figure 7) and is directly located above the bottom mold (see Figure 3 and paragraph 29).

claims 8 and 18-20, Waatti discloses that the bottom mold is arranged on the machine table through a plurality of fixed connection blocks (the brackets 87 and 88; see Figures 9 and 11A and paragraph 43).

Regarding claim 9, Waatti discloses that a plurality of positioning holes are formed in parts, located on the outer side edge of the mold cavity, of the upper surface of the bottom mold (the guide holes 43; see Figure 3 and paragraph 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waatti, as applied to claims 6 and 10-13 above, and further in view of Chinese Patent No. CN 203611425 (“Li”).
Regarding claims 7 and 14-17, Waatti discloses that the lifting mechanism comprises a left lifting assembly connected to one side edge of the bottom mold and one side edge of the mold main body (the left rails 24 in Figure 2), and a right lifting assembly connected to the other side edge of the bottom mold and the other side edge of the mold main body (the right rails 24 in Figure 2), wherein the left lifting assembly and the right lifting assembly are identical in structure (see Figure 2).

Li discloses a mold including limiting rods 3 having sliding slots 11, with latching buckles 12 slidably mounted in the slots 11 such that the positions of the mold halves can be precisely adjusted by the slots 11. See Figure 1 and lines 82-97 of the provided translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rails 24 of Waatti to make use of a plate, rod, and slideway, as taught by Li, since Li discloses that such an arrangement enables precise relative movement between mold halves. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is directed to a method for preparing a shoe shell using a mold comprising a machine table, an oil cylinder, a bottom mold, a mold main body arranged above the bottom mold, a mold inner core arranged in the mold main body, a mold inner edge arranged below the mold inner core, an upper heating plate arranged above the mold main body, a lower heating plate arranged under the bottom mold, and a lifting mechanism connected between the bottom mold and the mold main body, wherein the mold inner edge extends downwards from the mold main body to a position below the mold main body, and the mold inner edge is located directly above the bottom mold. The method comprises preparing and cutting rubber, heating the mold, opening the mold with the bottom mold being opened in a direction away from the mold main body and the mold inner edge descending, putting the rubber into the mold, closing the bottom mold towards the mold main body with the mold inner edge being lifted to be stored in the mold main body, performing heating, separating the bottom mold from the mold main body periodically during heating for exhausting, reopening the mold with the bottom mold being opened in a direction away from the mold main body and the mold inner edge descending, taking out a semi-finished shoe shell sleeving the mold inner edge, and trimming the semi-finished shoe shell to obtain a finished shoe shell.
Waatti represents the closest prior art. As discussed above, Waatti discloses the structure of the Applicant’s mold. However, Waatti fails to disclose separating the bottom mold from the mold main body periodically during heating for exhausting. While it is known to exhaust a mold during a molding process, U.S. Patent Application Publication No. 2018/0147802 (“Isse”).
In addition, Waatti fails to disclose 1) opening the mold with the bottom mold being opened in a direction away from the mold main body and the mold inner edge descending, 2) reopening the mold with the bottom mold being opened in a direction away from the mold main body and the mold inner edge descending, and 3) closing the bottom mold towards the mold main body with the mold inner edge being lifted to be stored in the mold main body. In Waatti, the protrusions 94, 95 and their lower edges are stationary. See paragraphs 28 and 29. Also, note that during opening, for example, the bottom mold moves away from the mold main body and the mold inner edge descends, such that modifying Waatti to make the clamp plate 23 stationary and the clamp plate 22 movable would still not meet the above limitations. The remaining prior art fails to suggest modifying Waatti so as to meet these limitations.
Claims 2-5 contain allowable subject matter based on their dependency from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726